IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
)

)

V. ) I.D.No.: 1904007802

)

)

JAIER SHARPE, )
)

Defendant. )

MEMORANDUM OPINION

 

Submitted: December 2, 2019
Decided: January 10, 2020

Upon Consideration of Defendant’s Motion to Transfer Charges to Family Court,
DENIED.

John S. Taylor, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware. Attorney for the State.

Alicea A. Brown, Esquire and Tristan J. Karsnitz, Esquire, Assistant Public

Defenders, Office of Defense Services, Wilmington, Delaware. Attorneys for
Defendant.

MEDINILLA, J.
I. INTRODUCTION

The record before this Court reads like the Strange Case of Dr Jekyll and Mr
Hyde.' Defendant, young Jaier (or Mr. Sharpe), stands before this Court at age
seventeen, facing charges including Attempted Robbery First Degree, Possession of
a Firearm During the Commission of a Felony (“PFDCF”), Carrying a Concealed
Deadly Weapon and Possession, Purchase, Own or Control of a Firearm (Handgun)
by a Prohibited Juvenile.* Defendant seeks transfer of his charges to Family Court
under 10 Del. C. § 1011. Upon consideration of the reverse amenability hearing
held on December 2, 2019, the parties’ submissions, oral arguments, and the record
in this case, Defendant’s Motion to Transfer Charges to Family Court is DENIED.

II. FACTUAL AND PROCEDURAL HISTORY?

The underlying charges in this case relate to an attempted robbery that took
place on March 31, 2019. On this day, a forty-five-year-old victim was in
communication via an iPhone app with an individual who agreed to meet him in
order to sell him a phone. The victim was directed to the area of 2424 Bowers Street
and he went to the location accompanied by his seventeen-year-old son. The victim

met with an individual described as a black male between the ages of seventeen and

 

! See generally Robert Louis Stevenson, Strange Case of Dr Jekyll and Mr Hyde (1886).

2 See Indictment, True Bill Filed. No. 19, State of Delaware v. Jaeir Sharpe, Crim. I.D. No.
1904007802, D.I. 1 (Del. Super. Ct. June 10, 2019).

3 The recitation of the facts is based on oral argument and evidence presented at the reverse
amenability hearing on Defendant’s Motion to Transfer on December 2, 2019.

2
nineteen. The victim stated that upon arrival, another person appeared, brandished
a firearm, and demanded money.

The victim is a legally permitted firearm owner. Although alarmed, through
his experience, he saw the individual rack the firearm twice and concluded that the
firearm was not loaded. He then fled the scene and contacted the police. He
described the firearm as a semi-automatic weapon with 100% certainty that the gun
was empty.

Through police investigation, recognizing that internet applications are
sometimes used to solicit robberies, law enforcement analyzed the online account
for this particular transaction. The website used created a GPS record yielding a
distinct address. Through analyses of online accounts, the police determined that
the suspect had an account from the area of Defendant’s residence. A photographic
array was shown to the victim who positively identified Defendant as the person
who displayed the firearm and demanded the money. Defendant was arrested and
charged, accordingly.

Defendant moved to transfer his case to Family Court on June 10, 2019. On
September 17, 2019, Defendant requested a continuance of his hearing in order to
review records and decide whether an expert would be required. The hearing was

rescheduled to December 2, 2019.
The State called Matthew Reis of the Wilmington Police Department. The
Defendant called Jennifer Wilson on behalf of the Division of Youth Rehabilitative
Services (“YRS”) of the Department of Services for Children, Youth & Their
Families (“DSCYF”), and Dr. Laura Cooney-Koss, Psy.D. The parties then
stipulated to the introduction of their respective reports. After considering the
parties’ submissions, arguments, and the evidence presented at the reverse
amenability hearing, the matter is ripe for review.

WI. CONTENTION OF THE PARTIES

As stated, the underlying charges relate to an attempted robbery. However,
the State portrays Defendant as a violent and dangerous individual. It asks the Court
to consider that, although not charged, Mr. Sharpe has been a person of interest in
violent and deadly gang-related feuds that have plagued the City of Wilmington.*

In wild Jekyll/Hyde contrast, representatives from YRS—as well as the only
expert that testified in this case—present a different picture of Jaier. He has excelled
while in custody. Commended for achieving highest “Goldshirt” status for behavior
while detained, not only do they recommend his return to the Family Court, they

stress that Jaier can be rehabilitated through higher Level IV or V treatment and

 

4 The State argued that, although not charged, Defendant’s GPS had “pinged” in the area of most
recent shootings to suggest his affiliation with a local gang. Except for representations and
argument made by the Deputy Attorney General, no evidence was introduce to substantiate these
arguments. The Court does not weigh these representations in this analysis.

4
programming through YRS that he has yet to receive. Imploring the Court is also
Jaier’s strongest advocate—his Mother—a mother of six who holds down two jobs
and clearly loves her son. Maternally, she further suggests that because she is an
“activist with the kids,” her willingness to allow people to flow in and out of her
home has caused her son to find himself caught in the cross hairs of Wilmington
Police investigations.

In this Jekyll/Hyde quandary, the defense argues that to place Defendant in an
adult facility would undoubtedly lead to the demise of young promising Jaier, while
the State counters that failure to keep him monitored in this Court serves only to
strengthen the more violent and dangerous Mr. Sharpe as he transitions into
adulthood.

IV. STANDARD OF REVIEW

The reverse amenability process is meant to identify those juveniles charged
as adults who are amenable to the rehabilitative processes of the Family Court.> If
the juvenile files a motion to transfer the adult charges, this Court must hold a reverse

amenability hearing and weigh the four factors set forth in 10 Del. C. § 1011(b).°

 

> See generally 10 Del. C. §§ 1010-11 (2013 & Supp. 2016). See Hughes v. State, 653 A.2d 241,
249 (Del. 1994) (quoting Marine v. State, 624 A.2d 1181, 1184 (Del. 1993); Marine v. State, 607
A.2d 1185, 1209 (Del. 1992)).

6 See, e.g., State v. Harper, 2014 WL 1303012, at *5—7 (Del. Super. Ct. Mar. 31, 2014).
Under § 1011(b), the Court may consider evidence of: (1) “[t]he nature of the
present offense and the extent and nature of the defendant’s prior record, if any;””’
(2) “[t]he nature of past treatment and rehabilitative efforts and the nature of the
defendant’s response thereto, if any;”® (3) “[w]hether the interests of society and the
defendant would be best served by trial in the Family Court or in the Superior
Court[;]”’? and any “other factors which, in the judgment of the Court are deemed
relevant.” !°

V. DISCUSSION
A. Fair Likelihood of Conviction

Before weighing the § 1011(b) factors, “the Court must preliminarily
determine whether the State has made out a prima facie case against the juvenile.
The Court considers “whether there is a fair likelihood that [the defendant] will be
convicted of the crimes charged.”!! Furthermore, “[a] real probability must exist
that a reasonable jury could convict on the totality of the evidence assuming that the
evidence adduced at the reverse amenability hearing stands unrebutted by the

defendant at trial.”!”

 

710 Del. C. § 1011(b)(1).

8 Td. at § 1011(b)(2).

° Id. at § 1011(b)(3).

10 Td. at § 1011(b).

: Harper, 2014 WL 1303012, at *5 (citing Marine v. State, 624 A.2d 1181, 1185 (Del. 1993)).
Id.
Since Defendant is also charged for Possession of a Firearm During
Commission of a Felony, 11 Del. C. § 1447A(f) as amended requires the Court to
find proof positive or presumption great that the accused used, displayed or
discharged a firearm during the commission of a felony. Specifically,

Every person charged under this section over the age of 16 years who,

following an evidentiary hearing where the Superior Court finds proof

positive or presumption great that the accused used, displayed, or

discharged a firearm during the commission of a Title 11 or a Title 31

violent felony as set forth in § 4201 (c) of this title, shall be tried as an

adult, notwithstanding any contrary provisions or statutes governing the

Family Court or any other state law. The provisions of this section

notwithstanding, the Attorney General may elect to proceed in Family
Court.”

This provision entitles a juvenile defendant to an evidentiary hearing and
allows the firearm charges to be transferred back to Family Court if the Court does
not find proof positive or presumption great that the juvenile used, displayed, or
discharged a firearm during the commission of a felony.'* The proof positive or
presumption great standard is commonly understood as whether “after [a] full
hearing ‘there is good ground to doubt the truth of the accusation.’”!> If so, then
“the Court in its discretion [may] conclude[] from the evidence that the State does

not have a fair likelihood of convicting the accused of the . . . offense.”!®

 

3.11 Del. C. § 1447A(Pf).

4 See id.

1S See In re Steigler, 250 A.2d 379, 382 (Del. 1969) (internal quotations omitted).

'6 Td. at 383. The Court noted that the proof ‘positive or presumption great’ language is
imprecise.
Here, the victim, an experienced owner of firearms, identified the use of a
weapon and that Defendant was his assailant. Police also conducted an investigation
placing the iPhone app/record at Defendant’s residence. Under 11 Del. C. §
1447A(f), the Court first finds proof positive or presumption great that Defendant
displayed a firearm during the commission of the robbery to maintain jurisdiction of
the firearm charge. Further, after reviewing the totality of the evidence presented,
this Court finds there remains a fair likelihood that Defendant will be convicted of
the charged offenses. The State has met its burden of demonstrating a prima facie
case against Defendant with a fair likelihood of conviction at trial. The Court now
considers the factors for transfer.

B. Weighing § 1011(b)’s Four Factors

1. Section 1011(b) Factor One: Nature of Present Offense and the
Extent and Nature of Defendant’s Prior Record

The first § 1011(b) factor is two-pronged.'’ The first prong of the first factor
inquiries into the nature of the present offenses that, by definition and virtue of being
before this Court, are violent and serious. The first prong of the first factor weighs
against transfer.

Second, Defendant has a juvenile record that reflects escalating impulsive and

violent behavior. This is not surprising. He lives in a violent and crime-ridden

 

'7 See 10 Del. C. § 1011(b)(1).
environment. Also not surprisingly, yet tragically, Defendant has suffered
significant losses in his life, including the shooting death of three of his friends, the
murder of two uncles, and the suicide of his younger brother’s best friend.'® Most
devastating was that his fifteen-year-old girlfriend of two years was also shot and
killed.

Defendant was only in seventh grade when he first entered YRS in November
2016. One month after he turned fourteen, he was adjudicated delinquent for
Disregarding Police Signal, Conspiracy and Resisting Arrest, with an unsuccessful
discharge from the Wraparound Program. After beginning eighth grade, he was
arrested for Receiving Stolen Property Over $1500 for driving cars that did not
belong to him. Two months later, in November 2017, he was adjudicated delinquent
again for Disregarding Police Signal. While on community supervision in January
2018, the probation officer notes that Defendant was a person of interest for a
shooting incident that occurred outside of his home. He was not charged.

In May 2018, Defendant was arrested for Criminal Trespass Second Degree
and he was experiencing issues with non-compliance with curfew. One month later,
on June 8, 2018, a youth was shot in the backyard of Defendant’s residence. A

decision was made to have Defendant monitored with GPS.

 

18 Defendant’s Exhibit 2, Report of Laura Cooney-Koss at 3 [hereinafter “Report of Cooney-
Koss”]. Motion for Transfer: Reserved Decision, State of Delaware v. Jaeir Sharpe, Crim. I.D.
No. 1904007802, D.I. 18 (Del. Super. Ct. Dec. 2, 2019).

9
On June 22, 2018, WPD issued a warrant for Defendant for Possession of
Ammunition by a Person Prohibited. The charge stemmed from an administrative
search conducted two weeks before and Defendant was charged with Possession,
Purchase, Own or Control of a Firearm, Ammunition, by a Person Prohibited and
two counts of Aggravated Menacing. He was detained at NCCDC on June 26, 2018.
On August 2, 2018, the Family Court modified his bail to release with GPS and
house arrest. He violated his house arrest within 24 hours of his release. He was
given a verbal warning. He was compliant with his probation thereafter and his case
was successfully closed on November 13, 2018.

On February 9, 2019, Defendant was charged with Terroristic Threatening by
Delaware State Police for allegedly threatening a teacher at William Penn High
School. He was also arrested for charges of Receiving Stolen Property Over $1500
and, again, Resisting Arrest. Two months later, he was detained on these current
robbery and firearm charges that allegedly occurred on March 31, 2019. On May I,
2019, the Family Court set his bail as unsecured with GPS and house arrest. Despite
warnings for not following house arrest rules and not attending school, he remained
non-compliant and was arrested for Noncompliance with Bond on June 5, 2019. A
Breach of Release was filed on June 7. He was arrested on June 11, 2019 and has

since remained detained at the NCCDC.

10
The nature of his prior record demonstrates that the rehabilitative efforts in
Family Court have not deterred him. He turns eighteen-years-old in ten months.
Mature transformation into adulthood would be best if he remains in this Court.
Thus, as to both prongs of factor one, the Court finds that they weigh against transfer.

2. Section 1011(b) Factor Two: Nature of Past Treatment and
Defendant’s Response

Defendant’s treatment history is limited. Although he was unsuccessfully
discharged from the Wraparound program, he eventually started improving through
later adjudications and community supervision. His attendance at school was
sporadic at times and his behavior concerning. Although while detained, he has
earned Gold shirt status—the highest behavioral phase under the CBT Behavioral
Model at NCCDC. Dr. Cooney-Koss opines that placing Jaier in a similar adult
setting “would be insufficient to assist him in making prosocial changes and
diminish the positive attributes that he currently has.”'? Accepting that this opinion
was not challenged, this factor weighs in favor of transfer since Defendant has never
been on the highest form of probation and never received Level IV or V
programming at YRS.

3. Section 1011(b) Factor Three: Interests of Society and Defendant

 

'9 Report of Cooney-Koss at 16.

11
Defendant faces several felony offenses with violent escalating behavior.
Either while on community supervision or within two months of completing his
probation, Defendant continued to re-offend. Whether it is merely impulsive
behavior attributable to juvenile behavior or something more, with such volatility in
Defendant’s life, continuing in Family Court is not encouraging.

Defendant has a sister in college. His mother is a certified nursing assistant
who holds two jobs to provide for her family. His father works at an airport.
Defendant has good role models in his family. It is this Court’s hope that the State
is wrong about its portrayal of Defendant and that young Jaier will have his
opportunity to return to his family and also be a role model for his younger siblings.

It is therefore in Defendant’s best interest to stay in this Court. He has not
accepted the Family Court’s attempts at rehabilitation. And yet Jaier expresses a
willingness to succeed, attend school, and be a positive influence for his siblings. It
may be that his mother is correct and he finds himself in wrong places at wrong times
surrounded by people, places and things that will continue to paint him in a sinister
light. If so, while in this Court, Jaier may succeed and prove the WPD wrong. He
can demonstrate he no longer reacts with the impulsivity of a child, face the
consequences of his adult behavior, and continue to be a productive member of

society like his family.

12
If the State is correct in its portrayal of the darker side of Mr. Sharpe, and this
Court hopes it is not, then it is in the best interest of society to keep him in this Court,
where he can transition more smoothly into adulthood while monitored. This Court
finds that it is in Defendant and society’s interests to remain in this Court. This
factor weighs against a transfer.”°

CONCLUSION

The Court finds that the State has established proof positive or presumption
great that Defendant used or displayed a firearm during the commission of the felony
for which he stands charged under 11 Del. C. § 1447A(f). The State has also
established a fair likelihood of conviction. Weighing the enumerated factors under
10 Del. C. § 1011(b), transfer is not appropriate. Therefore, Defendant’s Motion to
Transfer Charges to Family Court is DENIED.

IT IS SO ORDERED.

  
 

 

Judge Vivian L. Medinilla

oc: Prothonotary
cc: Defendant
Jennifer Wilson, Master Family Service Specialist

 

20 The fourth factor of § 1011(b)—cther relevant factors the Court deems relevant—has been
sufficiently addressed in the other § 1011(b) factors such that the Court need not explicitly address
this factor in its opinion. 10 Del. C. § 1011(b).

13